 

AO 245]3 (Rev. 05/]5/20]8) Juclgment ln a Crimina] Petty Case (Modified) Page l ofl

UNITED STATES DISTRICT COURT
soUTI-IERN DIsTRlC'r oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V' (Fcr Offenses Committed On or Alter November l, 1937}

1056 Genam MendeZ_CorteS Case Number: 3218-mj-23005-BGS

Levvis Christian Muller
Dej%ndanz ’s Aztorney

REGIS'I`RATION NO. 81329298

THE DEFENDANT:
|X| pleaded guilty to count(s) 1 of Ccmplaint

E| was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s)
8:1325 ILLEGAL ENTRY (Misdemeanor) l

[:l The defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|Z Assessment: 510 WAIVED El Fine: WAIVED
EI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, December 4, 2018
Date of lmposition of Sentence

isaac _
HONORABLE BA§ §ARA L. MAJOR

4

a DEC 0 4 20a UNITED srArEs MAGISTRATE JUDGE

 

 

"”“"_"”'~“"""__"_'.'"-\_“”':?,.
r_:=.,',,`--\. , ns ms rch l cowan
soul a~ls'_;i-ii-> o\s‘l'nic'\i or L,Ai,ii;§;a\!}\p_¢ -
j _ 7 3:18-mj-23005-BGS

BY w-\--¢-l'\~»--\-_unuvs,-D<"W,_..p-H ,._~,_. »,,_¢

 

 

 

